Citation Nr: 1401863	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-14 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for residuals of a left ring finger injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1950 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of a November 2013 Written Brief Presentation submitted by the Veteran's representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a left ring finger injury are manifested by limitation of motion and pain.

2.  The Veteran is already in receipt of the maximum schedular rating available for limitation of motion and anklyosis of the left ring finger.  This finger has not been amputated, and the symptoms are not productive of loss of use of the hand.

3.  The Veteran's residuals of a left ring finger injury results in a scar that measures 4.0cm by 0.1cm, is asymptomatic, and does not affect the function of the left ring finger.

4.  The rating schedule is adequate to evaluate the Veteran's residuals of a left ring finger injury and there is no evidence of marked interference with employment or frequent periods of hospitalization.

CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for residuals of a left ring finger injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5227, 5230, 5155, 7800-7805 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in July 2010, sent prior to the initial unfavorable rating decision issued in October 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for a left ring finger disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in conjunction with his claim on appeal in August 2010 and December 2012.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left ring finger disability they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

The Veteran is service-connected for a left ring finger injury, which is currently evaluated as noncompensably disabling.  He claims that his disability is more severe than what is reflected by the current evaluation and, as such, he is entitled to a compensable rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's left ring finger is rated as zero percent disabling under Diagnostic Code 5230.

On VA examination in August 2010, the Veteran complained of pain in the left arm and hand that occurred four times a week and lasted for two hours each time, and decreased range of motion.  The examiner noted that the Veteran was right hand dominant and the range of motion of the Veteran's left ring finger was not within normal limits.  Specifically, flexion of the PIP (proximal interphalangeal) joint was to 50 degrees (normal is 110 degrees) with pain beginning at 50 degrees; flexion of the MP (metacarpophalangeal) joint was to 90 degrees (normal is 90 degrees) with pain beginning at 90 degrees; and flexion of the DIP (distal interphalangeal) joint was to 45 degrees (normal is 70 degrees) with pain beginning at 45 degrees.  Repetitive range of motion was not possible due to the prior fracture.  The left joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner diagnosed the Veteran with "S/P Left hand Tendon Graft with Ring Finger Frozen in Partial Flexion.  The subjective factors are pain in the left 4th finger.  The objective factors are flexion deformity left 4th finger."  The examiner further noted that the Veteran couldn't flex the distal interphalangeal joint or the proximal interphalangeal joint of the left ring finger.

The Veteran was also afforded a VA examination in December 2012.  At such time, it was noted that he had diagnoses of left fourth finger flexion contracture, left fourth finger extensor tendon strain, and left fourth finger osteoarthritis.  The Veteran complained of pain with any grasping using his hand.  It was noted that the Veteran was right hand dominant.  The examiner noted that there was limitation of motion or evidence of painful motion of the left ring finger.  There was no gap between the thumb pad and the fingers.  There was no objective evidence of painful motion.  Regarding finger flexion, there was a gap of one inch or more between the left ring fingertip and the proximal transverse crease of the palm, but there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation of motion for any fingers post-test.  The Veteran exhibited functional loss or functional impairment.  After repetitive use, the Veteran had less movement than normal in his left ring finger.  He reported flare-ups that caused difficulties with grasping and fingering.  The Veteran had tenderness or pain to palpation.  His muscle strength was normal.  The examiner found that the Veteran did not have ankylosis of the left ring finger.  He diagnosed the Veteran with degenerative arthritis of the left ring finger.  As to the functional impact, the examiner stated:

The impact of the claimant's left hand condition is moderately increased time required to complete, as well as inability to perform frequently, certain occupational tasks such as left sided grasping and fingering secondary to pain as well as anatomical abnormality.  This would likely preclude employment in occupations with moderate to high levels of left handed manipulation as well as bimanual manipulation.

Based on the medical evidence, the Board finds that the Veteran's service-connected left ring finger disability is no more than zero percent (noncompensable) disabling.  As noted above, the Veteran's left ring finger disability is rated under Diagnostic Code 5230, which provides that a noncompensable evaluation is the maximum evaluation for any limitation of motion of the ring finger.  See 38 C.F.R. § 4.71.  Thus, Diagnostic Code 5230 may not serve as a basis for the assignment of a compensable rating.  

Additionally, the Board finds that other rating criteria would not result in a higher disability evaluation for the left ring finger.  Under Diagnostic Code 5227, a noncompensable evaluation is the maximum evaluation available for ankylosis of the ring finger.  See 38 C.F.R. § 4.71.  Therefore, even if anklyosis were shown, a higher disability rating could not be assigned under that diagnostic code.

A compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.   In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  

There is no indication that the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  In fact, there is no evidence of any disability of the metacarpophalangeal joint.  The August 2010 examiner noted that the Veteran could not flex his distal interphalangeal or proximal interphalangeal joints, but there was no mention of any metacarpophalangeal joint abnormality.  That examiner also determined that the Veteran did not have ankylosis of the left ring finger.  The August 2012 VA examiner determined that abnormal findings included post traumatic changes of the proximal phalanx and flexion at the distal interphalangeal joint of the left ring finger.  That examiner did not find any abnormalities in the metacarpophalangeal joint or ankylosis in any joint of the left ring finger.  While deformity and functional limitation were noted, ankylosis has not been demonstrated at any time.  As ankylosis of the metacarpophalangeal and proximal interphalangeal joints is not shown, a compensable rating is not warranted.

A compensable evaluation under Diagnostic Code 5003 is also not warranted.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Code 5230).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the lower extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Board notes that there is X-ray evidence of arthritis in the Veteran's left ring finger and that limitation of motion has been objectively confirmed.  However, the Veteran's service-connected left ring finger disability involves only the interphalangeal joints.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003.  Thus, a group of minor joints has not been affected and a 10 percent rating may not be assigned under Diagnostic Code 5003.

Further, there is no evidence that the Veteran's service-connected left ring finger disability results in limitation of motion of other digits or interference with overall function of the hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note.

The Veteran is not entitled to a compensable rating based on functional loss.  In Johnston, supra, the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for his left ring finger disability under Diagnostic Code 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration for his left ring finger disability.  The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

Additionally, the Board notes that there is a scar associated with the Veteran's residuals of a left ring finger injury.  Specifically, the August 2010 VA examiner noted that the Veteran had a left ring finger scar status post tendon graft with frozen finger.  Likewise, the December 2012 VA examination revealed a scar.  Both examinations reflect that such measures 4.0cm by .1cm.  Additionally, there were no pathological symptoms and such did not cause limited motion of the left right finger.  A March 2013 rating decision granted service connection for such scar and assigned an initial noncompensable rating, effective May 25, 2010, the date VA received the Veteran's increased rating claim.  As such scar is asymptomatic and not of a size warranting a compensable rating, the Veteran is not entitled to an initial compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805.

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected residuals of a left ring finger injury and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and difficulty using the finger.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected residuals of a left ring finger injury.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected finger disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, 21 Vet. App. at 505. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App at 115-16.

The symptoms associated with the Veteran's finger disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  While the Veteran's representative argues that an extra-schedular rating should be considered based on the fact that the Veteran's left ringer finger disability impedes keyboard use in a digital economy, the Board finds that his complaints of pain and limited motion associated with his finger disability are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings based on limitation of motion, ankylosis, and amputation of the ring finger.  Moreover, the Veteran himself has not alleged that his disability results in an inability to pursue employment, to include that which requires the use of a keyboard.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his left ring finger disability renders him unemployable.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In sum, as the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating is not warranted for residuals of a left ring finger injury.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


